UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6975


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAMON EMANUEL ELLIOTT,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:97-cr-00053-PJM-1; 8:10-cv-01526-PJM)


Submitted:   September 30, 2010           Decided:   October 12, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.  Stuart A. Berman,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Damon       Emanuel    Elliott        seeks     to    appeal       the    district

court’s order dismissing his “Motion to Review Sentence” as a

successive 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                        The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006).

A    certificate       of     appealability           will     not     issue          absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the    merits,       a    prisoner         satisfies    this       standard      by

demonstrating         that    reasonable            jurists    would       find        that    the

district      court’s       assessment      of       the    constitutional            claims    is

debatable     or     wrong.         Slack    v.      McDaniel,       529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,          and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.         We     have    independently           reviewed       the    record       and

conclude      that    Elliott       has     not      made     the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3